DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,045,332. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-20 of the current application and the invention of claims 1-16 of the patent lies in the fact that the invention of claims 1-16 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-16 of the patent is in effect a "species" of the "generic" invention of claims 1-20 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-20 of the current application are anticipated by claims 1-16 of the patent, claims 1-20 are not patentably distinct from claims 1-16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford (U.S. Publication 2004/0153087) in view of Metzger (U.S. Publication 2005/0113840).
 Sanford discloses a device (for example see Figure 5) comprising a body portion (20). The body portion includes an outward-facing side (28) defining an articular surface for a joint, an inward-facing side (22) defining a bone-facing surface configured to abut a resection surface of a bone, and at least one drill guide (44) extending from the articular surface to the bone-facing surface in a predetermined orientation relative to the body portion. Sanford fails to disclose the device further comprising a fastening mechanism and a selective coupling mechanism. 
Regarding the device further comprising a fastening mechanism, Metzger teaches a device (for example see Figures 7A-7B) comprising a body portion (162) including an outer-ward facing side and an inward-facing side, wherein the device further comprising a fastening mechanism includes a slide channel (170) formed in the inward-facing surface along a slide axis and is defined in part by an opening in the inward-facing surface and a slider body at least partially positioned within the slide channel to be movable along the slide axis such that at least a portion of the slider body extends beyond the opening to contact a resection surface of a bone (for example see Figure 10A) in order to adjust the position of the body portion relative to a bone. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device Sanford further comprising a fastening mechanism, i.e. a slider body and a slide channel, in view of Metzger in order to adjust the position of the body portion relative to a bone. 
	The device of Sanford as modified by Metzger discloses the invention as discussed above wherein the slide channel extends parallel to a pivot axis of the joint (the slide channel is configured to extend medial laterally which is parallel with the rotational axis of the knee joint). 
	Regarding the device further comprising a selective coupling mechanism, Metzger teaches a device comprising a body portion (162) including an outer-ward facing side and an inward-facing side and a fastening mechanism including a slide channel (170) and a slider body (164), wherein the device further comprises a selective coupling mechanism including a channel (176) in the slider body and a pin (174) arranged and configured to engage the channel of the slider body, i.e. friction fit engagement, in order to lock the position of the slider body relative to the body portion (page 5 paragraph 73). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Sanford as modified by Metzger further comprising a selective coupling mechanism in view of Metzger in order to lock the position of the slider body relative to the body portion. 
	The device of Sanford as modified by Metzger discloses the invention as discussed above wherein the friction fit between the pin and the slide channel is capable of discouraging  movement of the slider body relative to the body portion in the absence of a force along the slide axis, the selective coupling mechanism is capable of permitting movement of the slide body relative to the body portion when a force along the slide axis exceeds a threshold force, such as shearing the pin, and to prevent movement when the force is lower than a threshold force, and wherein the threshold force is sufficient to retain the body portion through a full range of joint movement. The device of Sanford as modified by Metzger discloses the pin extends through the body portion into the slide channel to engage the slider body which must be done through an opening in body portion from the outer surface to the inner surface even though this is not shown or explicitly disclosed (see paragraph 73). 
Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford (U.S. Publication 2004/0153087) in view of Metzger (U.S. Publication 2005/0113840) further in view of Hughes (U.S. Publication 2014/0094814).
The device of Sanford as modified by Metzger disclose the invention as claimed except for the device further comprising at least one cleat. Hughes teaches a device comprising a body portion (for example see Figure 49A) including at least one drill guide (26), wherein the body portion further comprises at least one cleat (28) positioned about the drill guide, i.e. the drill guide extends through the cleat, in order to engage specific anatomy of a patient (page 5 paragraph 90). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Sanford as modified by Metzger wherein the slider body further comprises at least one cleat positioned about the at least one drill guide in view of Hughes in order to engage specific anatomy of a patient. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford (U.S. Publication 2004/0153087) in view of Metzger (U.S. Publication 2005/0113840) further in view of Farling (U.S. Publication 2006/0200158).
The device of Sanford as modified by Metzger discloses the invention as claimed except for the device further comprising a limiting mechanism. Farling teaches a device (for example see Figure 6) comprising a body portion (22) including a slide channel (28) defining a slide axis, a fastening mechanism positioned within the slide channel including a slider body (18), a selective coupling mechanism (element 60 and element 72) coupling the fastening mechanism with the body portion, wherein the device further comprises a limiting mechanism (26) in order to limit movement of the slider body along the slide axis relative to the body portion. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Sanford as modified by Metzger further comprising a limiting mechanism in view of Farling in order to limit movement of the slider body along the slide axis relative to the body portion. 
Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775